Exhibit 10.41
LEASE AGREEMENT
1. PARTIES.
     This Lease Agreement (this “Lease”) made this 31st day of May, 2008, by and
between AF Limited Partnership (hereinafter referred to as “Landlord”) and Old
Line Bank (hereinafter referred to as “Tenant”).
WITNESSETH:
2. PREMISES.
     In consideration of the rents and covenants set forth herein, Landlord
hereby leases to Tenant and Tenant hereby leases from Landlord, a store unit
described as follows: 167-U Jennifer Road, Annapolis, Maryland, County of Anne
Arundel (hereinafter referred to as the “Premises”), in the Jennifer Square
Shopping Center (hereinafter referred to as the “Shopping Center”). The Premises
contain approximately 1,620 square feet of floor area (computed from
measurements to the exterior of outside walls of the building and to the center
of interior walls). Said Premises are shown crosshatched on Exhibit A attached
hereto and by this reference incorporated herein.
     Together with the Premises demised hereby, Landlord grants to Tenant a
non-exclusive right of use, in common with others, of the parking areas,
roadways, means of ingress and egress and service areas of the Shopping Center.
Tenant acknowledges that Landlord has the right and power to manage and operate
the common areas, including all sidewalks and means of exit and entrance and
approaches thereto within the Shopping Center, and the Landlord shall at all
times have the right, in Landlord’s sole and absolute discretion, to determine
and change the common areas and parking plan for the Shopping Center, and the
arrangement of entrances, exits and approaches thereto, providing same meets
governmental codes.
3. TERM.
     The Lease commences, as hereinafter specified, and, unless sooner
terminated as provided in this Lease, shall continue for a term (hereinafter
referred to as “Term”) of approximately five (5) years and three (3) months,
plus that part of the month, if any, from the date of commencement of the Term
to the first day of the first full calendar month in the Term.
     Each of the parties hereto agrees that the commencement and termination
dates of the Term are as follows:
          Lease Commencement: See Paragraph 1 of the Addendum
          Lease Termination: See Paragraph 1 of the Addendum
4. USE; RADIUS RESTRICTION.
     Tenant shall use the Premises for the purposes more particularly set forth
in Paragraph 2 of the Addendum to Lease, and for no other purpose. Tenant agrees
to operate its business under the trade name Old Line Bank, or, upon thirty
(30) days prior written notice to Landlord, any other trade name adopted by
Tenant for the majority of its branches, and no other trade name without the
prior written consent of Landlord.
     Notwithstanding anything in this Lease to the contrary, if, at any time
during the Term of this Lease (or any options or extensions thereof), Tenant
displays any items in, sells any items from, and/or operates any business from
the Premises that (i) is not specifically authorized by the terms of this Lease,
and/or (ii) is prohibited by the terms of the attached Exhibit B, then Tenant
agrees to pay Landlord, in addition to all other sums due under this Lease, as
additional rent (“Use Violation Additional Rent”) an amount equal to $200.00 per
day for each day that elapses from the date Landlord notifies Tenant of such
violation until the date that such violation ceases to occur.
5. POSSESSION. See Paragraph 3 of the Addendum
     Tenant shall accept the Premises in its “As-Is” physical condition and
subject to all applicable zoning, municipal, county, state and federal laws,
ordinances and regulations governing and regulating the use of the Premises.
Landlord shall have no responsibilities with respect to the condition of the
Premises and/or the equipment serving the Premises and the repair and
maintenance of all the foregoing items shall be Tenant’s responsibility. Tenant
represents that Tenant has carefully inspected the Premises (and all equipment
serving the Premises). Tenant acknowledges that neither Landlord nor Landlord’s
agent has made any representation or warranty of any kind as to the present or
future adequacy and/or suitability of the Premises (or the equipment serving the
Premises) for Tenant’s intended use. Tenant shall be responsible at its sole
risk and expense for obtaining any required construction, occupancy or other
permits. Tenant shall use best efforts to obtain all such permits prior to Lease
Commencement and shall furnish Landlord with a copy of all such permits prior to
commencing business from the Premises. Landlord shall have no obligation to do
any work in the Premises and Landlord shall bear no cost or expense whatsoever
in connection with the modification, alteration or repair of the Premises.

1



--------------------------------------------------------------------------------



 



     Possession of the Premises is to be delivered by Landlord to Tenant on or
before five (5) business days after the execution by Landlord of this Lease
Agreement (hereinafter the “Estimated Possession Date”). Upon the date that
Landlord is in the position to deliver possession of the Premises to Tenant (the
“Possession Date”), Tenant agrees to accept possession of the Premises and to
proceed diligently to perform all work reasonably necessary in order to allow
Tenant to operate its business in the Premises as set forth in Paragraph 4 of
this Lease, including, without limitation, the installation of all fixtures,
furniture and equipment. All work performed in the Premises, including any
alterations and improvements, shall be subject to Landlord’s prior written
consent, shall be made at Tenant’s sole cost and expense and shall be performed
in accordance with the requirements of Paragraph 21 of this Lease. Tenant shall
indemnify Landlord and hold Landlord harmless from any and all claims or
liability arising from Tenant’s occupancy of and work in the Premises
(including, without limitation, any work to the roof). Any work by Tenant
causing venting, opening, sealing, waterproofing or any altering of the roof
shall be performed by Landlord’s roofing contractor at Tenant’s expenses. Tenant
shall provide Landlord with a certificate from Landlord’s roofing contractor
that all of Tenant’s work which may, in any manner, alter the roof, has been
properly performed and has not negated any roof warranties. On or before the
Possession Date, Tenant shall obtain the insurance coverage required by
Paragraph 15 of this Lease and Tenant shall provide Landlord with proof of such
coverage. Tenant shall pay all charges for utilities furnished to the Premises
after the Possession Date. Landlord shall not be liable to Tenant if Landlord
does not deliver possession of the Premises to Tenant on the Estimated
Possession Date. Landlord’s non-delivery of the Premises to Tenant on that date
shall not affect the Lease or the obligations of Tenant under the Lease. If
Landlord does not deliver possession of the Premises to Tenant within ninety
(90) days after the Estimated Possession Date (the “Outside Possession Date”),
Tenant may elect to cancel the Lease by giving written notice to Landlord within
ten (10) days after the Outside Possession Date. If Tenant gives such notice,
the Lease shall be canceled and neither Landlord nor Tenant shall have any
further obligations to the other and Landlord shall refund to Tenant any rental
deposit and security deposit paid hereunder. If Tenant does not give such
notice, Tenant’s right to cancel the Lease shall expire and the Lease Term shall
commence on the Possession Date.
6. RENTAL DEPOSIT.
     Upon the execution of the Lease, Tenant shall deposit with Landlord the sum
of six thousand two hundred fifty-four and 69/100 dollars ($6,254.69). Upon
Lease Commencement, such sum shall be applied by Landlord toward the first
rental payments due under the Lease. If the Term of the Lease does not commence
for any reason whatsoever (other than Landlord’s failure to deliver possession
of the Premises to Tenant), the rental deposit shall be retained by and become
the exclusive property of Landlord, and shall be deemed consideration to
Landlord for the reservation of the Premises for Tenant’s use and the retention
of such sum by Landlord shall not be construed as a settlement of any additional
claim Landlord may have against Tenant.
7. SECURITY DEPOSIT.
     Upon the execution of the Lease, Tenant shall deposit with Landlord the sum
of six thousand two hundred fifty-four and 69/100 dollars ($6,254.69) to be held
by Landlord as security for the payment of any rentals and any other sums of
money for which Tenant shall become liable to Landlord under this Lease, and for
the faithful performance by Tenant of all other obligations hereunder. Under no
circumstances may Tenant deem or seek to use the security deposit as payment for
the rent or other sums due hereunder. Said security deposit (less any sums
expended by Landlord to cure Tenant’s default), shall be returned to Tenant
within sixty (60) days after the later to occur of (i) the expiration or sooner
termination of the Term or (ii) Tenant’s surrender of possession of the Premises
to Landlord in accordance with the terms of the Lease. Landlord shall not be
required to keep the security deposit separate from its other accounts and no
trust relationship is created with respect to the security deposit. Tenant shall
not be entitled to interest on the security deposit. The security deposit may be
used in whole or in part, by Landlord from time to time, to make any payments
due to it from Tenant or to cure any default of Tenant hereunder, but such use
shall not waive or release Tenant from any liability or obligation of Tenant
under this Lease. If Landlord uses any portion of the security deposit, Tenant
shall within ten (10) days after written demand by Landlord, promptly reimburse
Landlord for the amount so used. In the event of a sale of the Shopping Center,
Landlord may transfer the security deposit to the purchaser, and Landlord shall
be released from any liability for the security deposit.
8. MINIMUM GUARANTEED RENT.
     In consideration of the demise and leasing of the Premises, Tenant
covenants and agrees to pay Landlord, without demand, commencing on Rent
Commencement (as hereinafter defined), Minimum Guaranteed Rent in the amounts
set forth in Paragraph 4 of the Addendum to Lease, with no offsets, deductions
or abatement, except as otherwise provided herein, which Minimum Guaranteed Rent
shall be paid in equal monthly payments as more particularly set forth in
Paragraph 4 of the Addendum to Lease, on or before the first day of each
calendar month, in advance, at the address set forth in Paragraph 43 of the
Lease for Landlord or at such other place as shall be designated in writing to
Tenant by Landlord. If the Lease Commencement or Lease Termination is a date
other than the first or last day of the month, then the Minimum Guaranteed Rent
and all other payments provided for under this Lease for any such partial period
shall be computed and pro-rated on a daily basis.
9. INTENTIONALLY DELETED.
10. INTENTIONALLY DELETED.

2



--------------------------------------------------------------------------------



 



11. REAL ESTATE TAXES; INSURANCE; COMMON AREA MAINTENANCE.
     In addition to the Minimum Guaranteed Rent payable under this Lease, Tenant
shall pay, commencing on Rent Commencement, and as additional rent, a
proportionate share as set forth below, of the real estate taxes, sewer taxes
and/or charges, school taxes, general or special assessments, front foot benefit
charges, solid waste charges and other such taxes levied or assessed directly
upon Landlord as, or in substitution (in whole or in part) of real estate
property taxes or charges upon the land, building and improvements constituting
that portion of the Shopping Center now or hereafter owned by Landlord (herein
referred to as “real estate taxes”). Tenant shall pay Landlord 2.0161 percent of
the amount of such real estate taxes, which percentage represents Tenant’s
agreed share of such taxes based on the current proportion the square footage of
the Premises bears to the total leasable square footage of the Shopping Center
now owned by Landlord. Throughout the Term of the Lease (including any renewal
term) Tenant shall pay to Landlord Tenant’s agreed share of such real estate
taxes in equal monthly payments of estimated real estate taxes based on the
prior year’s or, if ascertainable, the current year’s actual or budgeted real
estate taxes. An appropriate proration of real estate taxes shall be made as of
the commencement and expiration of the Lease. Tenant shall be responsible for
any taxes assessed against Tenant’s personal property. Tenant shall also be
responsible for payment to Landlord, within ten (10) days after demand therefor,
of the rental income or gross receipts taxes levied on the Minimum Guaranteed
Rent and all additional rent payable under this Lease. If Landlord undertakes
action to reduce the tax assessment for the Shopping Center, Tenant’s agreed
share of the real estate taxes shall include the reasonable fees and costs
incurred by Landlord in contesting the assessment. Current real estate taxes for
the Shopping Center are estimated to be $147,847.68 and Tenant’s agreed share
equates to $248.40 per month.
     For the purposes of this Lease, the calculation of Tenant’s agreed share of
real estate taxes for any particular calendar year shall be based on the taxes
actually due and payable in accordance with applicable law during such calendar
year even though such taxes may relate to a different period of time (such as
tax authority’s fiscal year). [For example, as of the date of this Lease,
general real estate taxes in the State of Maryland are payable on or before
September 30 of each year with respect to the fiscal period beginning on the
immediately preceding July 1 and ending on the immediately succeeding June 30.
In such case, for all purposes of the Lease, real estate taxes for calendar year
“X” refers to the taxes due and payable on September 30 of such calendar year
even though the same relate in part both to such calendar year and the
succeeding calendar year.]
     Tenant shall also pay, commencing on Rent Commencement and as additional
rent, a proportionate share as set forth below, of Landlord’s cost of obtaining
public liability, casualty and extended coverage insurance for the Shopping
Center (herein referred to as “insurance costs”). The insurance costs shall also
include an administration fee for the supervision and administration of such
insurance in an amount equal to fifteen (15%) of the total insurance costs.
Tenant shall pay Landlord 2.0161 percent of the amount of such insurance costs,
which percentage represents Tenant’s agreed share of such insurance costs based
on the current proportion the square footage of the Premises bears to the total
leasable square footage of the Shopping Center now owned by Landlord. Throughout
the term of the Lease (including any renewal term) Tenant shall pay to Landlord
its agreed share of such insurance costs in equal monthly payments of estimated
insurance costs based on the prior year’s or, if ascertainable, the current
year’s actual or budgeted insurance costs. An appropriate proration of insurance
costs shall be made as of the commencement and expiration of the Lease. Current
insurance costs for the Shopping Center are estimated to be $16,070.40 and
Tenant’s agreed share equates to $27.00 per month.
     Tenant shall also pay, commencing on Rent Commencement and as additional
rent, a proportionate share as set forth below, of Landlord’s cost of
maintaining the common areas of the Shopping Center (herein “common area
expenses”). Tenant shall pay Landlord 2.0161 percent of the amount of such
common area expenses, which percentage represents Tenant’s agreed share of such
common area expenses based on the current proportion the square footage of the
Premises bears to the total leasable square footage of the Shopping Center now
owned by Landlord. Throughout the Term of the Lease (including any renewal term)
Tenant shall pay to Landlord its agreed share of such common area expenses in
equal monthly payments of estimated common area expenses based on the prior
year’s actual or, if available, the current years budgeted common area expenses.
An appropriate proration of common area expenses shall be made as of the
commencement and expiration of the Lease. Common area expenses shall include all
costs incurred by Landlord for (a) the operation, equipping, cleaning,
maintenance, repair and replacement of all common areas, parking lots, exterior
lighting and signage, landscape, sidewalks, driveways, storm water management
facilities, utility systems and other areas used in common by tenants of the
Shopping Center, including reasonable reserves for such repairs and
replacements,(b) security (including patrolling and policing) of all common
areas, (c) painting, plumbing and sprinkler repairs, canopy repairs and
replacement (if applicable), roof repairs and replacement, including reasonable
reserves for such repairs and replacements, masonry repairs and pest control,
(d) all utility charges incurred in operating the common areas of the Shopping
Center, including charges for water and electricity usage, (e) decorations and
promotions and (f) the supervision and administration of said common areas,
including such fees as may be paid to a third party in connection with same and
shall in any event include a fee to Landlord to supervise and administer same in
an amount equal to fifteen (15%) percent of the total common area expenses. This
provision shall not be construed to impose on Landlord any specific
responsibility or obligation for maintenance of the common areas of the Shopping
Center. Current common area expenses are estimated to be $496,575.36 and
Tenant’s agreed share equates to $834.29 per month.
     Each calendar year, Landlord shall provide Tenant with a reconciliation of
Tenant’s actual agreed share of real estate taxes, insurance costs, common area
expenses, trash removal costs (if applicable) and water costs (if applicable)
for the preceding calendar year and, at such time, shall adjust the
aforementioned monthly estimated payments for the then current calendar year.
If, on the basis of such annual reconciliation, it is determined that estimated
payments made by Tenant for said preceding calendar year were less than Tenant’s
actual agreed share, then Tenant shall pay to Landlord, as additional rent, such
deficiency (plus any amounts due as a result of the adjustment to the monthly
estimated payments for the elapsed portion of the then current calendar year)
within thirty (30) days of billing. If, however, the estimated payments made by
Tenant were more than Tenant’s actual agreed share, then Landlord shall apply
such overage (plus any amounts due as a result of the adjustment to monthly
estimated payments for the elapsed portion of the then current calendar year)
toward Tenant’s agreed share of real estate taxes, insurance costs, common area
expenses, trash removal costs (if applicable) and water costs (if applicable)
next due. In the event this Lease commences or terminates on a date other than
the first day of a calendar year, the amounts due from Tenant pursuant to this
Paragraph 11 of this Lease shall be a proportionate share of the expenses
incurred during the entire calendar year.

3



--------------------------------------------------------------------------------



 



     Tenant’s agreed share of real estate taxes, insurance costs, common area
expenses, trash removal costs (if applicable) and water costs (if applicable)
may change during the Term if portions of the Shopping Center (other than the
Premises) are removed, if additions are made to the Shopping Center or for other
various reasons. Landlord shall notify Tenant in writing of any change in
Tenant’s agreed share.
12. CHARGE TO TENANT FOR LATE PAYMENT.
     Monthly payments of Minimum Guaranteed Rent and all items of additional
rent are due and payable on the first day of each calendar month of the Term. In
the event a payment is not received by Landlord on or before the 7th day of the
month in which said payment is due (including, without limitation, amounts due
pursuant to a reconciliation or certain items of additional rent), then Tenant
agrees to pay to Landlord, upon demand, a late charge fee (to cover Landlord’s
additional costs and effort in processing such payment) of one hundred fifty
dollars ($150.00) for each such late payment, plus interest at the rate of
twelve percent (12%) (or, the maximum legal rate, if less) per annum (360 days)
on the unpaid amount from the date said payment was due until the date the
payment is received by Landlord, plus reimbursement to Landlord of any bank
charges for Tenant’s checks returned due to insufficient funds. All other sums
payable to Landlord under this Lease (including the security deposit) shall also
be deemed additional rent and collectible as such, and if paid after the due
date thereof, shall be paid together with interest accruing from the due date
until paid at the rate of twelve percent (12%) (or, the maximum legal rate, if
less) per annum (360 days). Unless otherwise specifically provided, all payments
of additional rent shall be due ten (10) days after written demand therefor.
Landlord shall be entitled to reimbursement for any and all reasonable
attorneys’ fees and court costs incurred for collection of delinquent rent or
other sums due Landlord. The provisions set forth herein are cumulative and
shall in no way restrict other remedies available to Landlord in the event of
Tenant’s default as provided for under this Lease. If Landlord receives two
(2) or more checks from Tenant which are returned by Tenant’s bank for
insufficient funds, Tenant agrees that all checks for Minimum Guaranteed Rent
and all other sums due under the Lease thereafter shall be bank certified or
cashier’s and that Landlord shall not be required to accept checks except in
such form. In the event Tenant shall fail to remit any payment when due twice
within any twelve (12) consecutive calendar month period, Landlord may request
current financial information from Tenant, and Tenant hereby agrees to provide,
within twenty (20) days following Tenant’s receipt of Landlord’s request
therefor, its then most current financial information (but in no event dated
more than ninety (90) days prior to the date of Landlord’s request for such
information) and such financial information shall include a balance sheet and an
income statement.
13. UTILITIES.
     Tenant shall, at its own cost and expense, pay promptly all charges when
due for water, telephone, electricity, heat, gas, sewer charges, and any other
utility charges rendered or furnished to the Premises or incurred by Tenant in
its use and occupancy thereof. If any such utility is not separately metered to
Tenant, Tenant shall pay a reasonable proportion, to be determined by Landlord,
of all utilities which are jointly metered with other premises at the Shopping
Center. If water charges are not separately metered to Tenant, Tenant may, at
its option, install, at its own cost and expense, a submeter in the Premises in
order to accurately determine the amount of water consumed by Tenant in the
Premises. Tenant shall pay, commencing on Lease Commencement and as additional
rent, in equal monthly installments, estimated water charges based on the
Landlord’s reasonable determination of Tenant’s usage of water, which charges
are currently estimated to be $15.00 per month. Tenant agrees that the plumbing
facilities shall not be used by Tenant, Tenant’s employees, agents, customers,
invitees or licensees for any other purpose than that for which they were
intended, and no foreign substance of any kind shall be thrown or deposited
therein, and the expense of curing and repairing any breakage, stoppage or
damage resulting from a violation of this provision shall be paid by Tenant
immediately upon demand by Landlord. Tenant shall use reasonable diligence in
the conservation of all utilities.
14. INSURANCE RATE INCREASE.
     Landlord shall be responsible for procuring fire and extended coverage and
public liability insurance for the Shopping Center (excluding insurance on
Tenant’s inventory, furniture, improvements and fixtures). An increase in
insurance rates attributable to Tenant’s conduct, acts or failure to act,
whether negligent or otherwise, shall be assessed directly to Tenant. Said
assessment shall be due and payable to Landlord ten (10) days after receipt by
Tenant of written demand therefor. Landlord’s insurer or insurance broker shall
be responsible for determining the cause of any increase in insurance premiums.
15. PUBLIC LIABILITY AND PROPERTY DAMAGE INSURANCE; OTHER INSURANCE.
     Tenant shall keep in full force and effect during the Term, at Tenant’s
expense, a policy of comprehensive public liability insurance and property
damage insurance with respect to the Premises and the business operated by
Tenant, and/or any sub-tenant or assignee of Tenant in the Premises, which
policy (and insurance carrier) shall have an A.M. Best rating of at least “A”,
shall name Landlord, Landlord’s agent (which as of the date hereof is Nellis
Corporation) and Landlord’s general partner (which as of the date hereof is NC
Associates Corporation) as additional insureds, and shall have limits of
liability not less than one million dollars ($1,000,000) combined single limit
coverage for public liability and for property damage. The policy shall cover
losses, injuries, death and damage occurring in the Premises and on the
immediately adjacent sidewalks. If Tenant sells, serves or distributes alcoholic
beverages in or on the Premises, then such public liability insurance shall
include, at the same minimum limits of liability set forth herein, Liquor Legal
Liability coverage. Landlord may require reasonable increases in and additions
to coverage during the Term if so advised by Landlord’s insurance agent and such
endorsements as are commercially reasonable.

4



--------------------------------------------------------------------------------



 



     Tenant shall keep in full force and effect during the Term, at Tenant’s
expense, insurance policies for fire and extended coverage, malicious mischief,
vandalism and plate glass damage in amounts at least equal to the full
replacement cost of Tenant’s improvements, fixtures, goods, wares and other
property in or about the Premises.
     Tenant shall maintain such other insurance coverage (i.e., worker’s
compensation, business interruption, pollution liability, dram shop) as Landlord
may reasonably require. Tenant shall furnish Landlord prior to Lease
Commencement with a certificate or certificates of insurance or other acceptable
evidence that all insurance required under this Paragraph 15 of the Lease is in
full force and effect. Renewal certificate(s) shall be provided to Landlord at
least thirty (30) days prior to expiration of any policy. The insurance policy
or policies shall contain a clause not allowing cancellation or alteration in
coverage except upon at least ten (10) days prior written notice to Landlord. If
the original certificate(s) or renewal certificate(s) are not received by
Landlord when due, then, in addition to all other remedies of Landlord, Tenant
shall pay to Landlord upon demand the same late charge fee assessed for late
payment of Minimum Guaranteed Rent.
     Landlord hereby waives it right of recovery against Tenant for any loss
insured by fire, casualty, extended coverage, public liability and other
property insurance policies existing for the benefit of Landlord. Tenant hereby
waives its right of recovery against Landlord, Landlord’s agent (which as of the
date hereof is Nellis Corporation) and Landlord’s general partner (which as of
the date hereof is NC Associates Corporation) for any loss insured by fire,
casualty, extended coverage, public liability and other property insurance
policies existing for the benefit of Tenant. Landlord and Tenant shall each
apply to their insurer to obtain waivers of subrogation as set forth herein.
16. LIMITATION OF LANDLORD’S LIABILITY.
     Except in the case of the gross negligence or willful misconduct of
Landlord, Landlord’s general partner, or Landlord’s agent, or each of the
foregoing’s respective partners, officers, directors, agents, employees or
contractors (each of the foregoing, individually, a “Landlord Party”), and to
the maximum extent permitted by law, a Landlord Party shall not be liable for
any loss, damage or injury to the person, business (or any loss of income
therefrom), goods, wares, merchandise or other property of Tenant, Tenant’s
agents, employees, invitees, customers, contractors or any other person in or
about the Premises, whether such loss, damage or injury is caused by or results
from: (a) theft, fire, steam, electricity, water, gas or rain; (b) the breakage,
leakage, obstruction or other defects of pipes, the Shopping Center roof,
sprinklers, wires, appliances, plumbing, heating, air conditioning, lighting or
electrical fixtures or any other causes; (c) interruption or failure in the
supply of any utilities to the Premises; (d) conditions arising in or about the
Premises or upon the immediately adjacent sidewalks; or (e) any act or omission
of any other tenant of the Shopping Center. The gross negligence or willful
misconduct of a Landlord Party shall not affect the liability of any other
Landlord Party.
17. OPERATION OF PREMISES.
     Tenant shall not cause or permit the Premises to be used in any way which
constitutes a violation of any law, ordinance or governmental regulation or
order, which interferes with the rights of other tenants in the Shopping Center,
which constitutes a nuisance or waste, which permits any objectionable or
unpleasant odors or noise to emanate from the Premises, which is immoral or
offensive, which is inconsistent with the uses permitted in Paragraph 4 of the
Lease, or which in any manner involves dangerous, hazardous or toxic substances
(as defined in Paragraph 18 of the Lease). Tenant shall not offer for sale any
immoral or offensive material. Tenant will not, without the prior written
consent of Landlord, place or maintain any merchandise or other articles in any
vestibule or entry of the Premises, on the sidewalks adjacent thereto or
elsewhere on the exterior of the Premises or in the common areas.
18. EXTRA HAZARDS.
     Tenant will not do or suffer to be done, or keep or suffer to be kept,
anything in, upon or about the Premises which shall contravene Landlord’s
policies insuring against loss or damage by fire or other hazards (including,
without limitation, public liability), increase the premium for such policies or
prevent Landlord from procuring such policies in companies acceptable to
Landlord. Tenant shall comply with all requests and recommendations of insurance
underwriters of the Shopping Center.
     The term “Hazardous Substances”, as used in this Lease, shall mean
pollutants, contaminants, toxic or hazardous wastes, or any other substances,
the removal of which is required or the use or storage of which is restricted,
prohibited, regulated or penalized by any “Environmental Law”, which term shall
mean any federal, state or local law or ordinance relating to pollution or
protection of the environment. Tenant hereby agrees that (i) no activity will be
conducted on the Premises that will produce any Hazardous Substances,; (ii) the
Premises will not be used in any manner for the storage of any Hazardous
Substances; (iii) no portion of the Premises will be used as a landfill or a
dump; (iv) Tenant will not install any underground tanks of any type; (v) Tenant
will not allow any surface or subsurface conditions to exist or come into
existence that constitute, or with the passage of time may constitute, a public
or private nuisance; and (vi) Tenant will not permit any Hazardous Substances to
be brought into the Premises. If any such Hazardous Substance is brought or
found located in or on the Premises, the same shall be immediately removed by
Tenant, with proper disposal, and all required cleanup procedures to be
diligently undertaken in accordance with all Environmental Laws, by Tenant, at
Tenant’s sole expense. If at any time during or after the term of this Lease,
the Premises are found to be so contaminated or subject to said conditions, or
if Tenant shall, by act or omission, breach any of its obligations under this
Paragraph 18 of the Lease, then Tenant agrees to indemnify, defend and/or pay
for such defense, and hold harmless Landlord from any and all claims, demands,
actions, liabilities, causes, damages, losses and obligations of any nature
(including, without limitation, attorneys’ fees and litigation costs) arising
from or as a result thereof. The foregoing indemnification shall survive the
expiration or earlier termination of this Lease.
19. DAMAGE TO PREMISES OR IMPROVEMENTS.

5



--------------------------------------------------------------------------------



 



     Tenant will repair promptly at its own expense any damage to the Premises
or to any improvements or installations within or without the Shopping Center,
caused by bringing into the Premises any property for Tenant’s use, or by the
installation or removal of such property, or caused by any act or failure to
act, negligent or otherwise, by Tenant or Tenant’s agents, employees, invitees,
customers, licensees or service contractors; and in default of such repairs by
Tenant, Landlord may make the same and Tenant agrees to pay one hundred fifteen
percent (115%) of the cost thereof to Landlord immediately upon receipt of
Landlord’s demand therefor.
20. MAINTENANCE AND REPAIRS.
     Landlord shall keep the foundation, roof, and the structural portions of
the exterior walls (excluding doors, windows, door and window frames, floors,
glass, sprinkler system, lighting equipment and facilities, mechanical,
electrical and plumbing systems and equipment, all of which shall be Tenant’s
responsibility) of Tenant’s Premises in good repair, except that Landlord shall
not be called on to make any such repairs caused by the act or failure to act,
whether negligent or otherwise, of Tenant, its agents, invitees, customers,
licensees, employees, or service contractors. Except as provided in this
Paragraph 20 of the Lease, Landlord shall not be obligated to make any repairs,
replacements or improvements of any kind upon the Premises, but Tenant shall
give Landlord prompt written notice of any accident, casualty, damage or other
similar occurrence in or to the Premises or the common areas of which Tenant has
knowledge. Tenant, at its sole cost and expense, shall at all times maintain
said Premises, its fixtures, equipment, systems, and utility lines (including
any equipment, systems and/or utility lines located outside of the Premises
which solely serve Tenant) in good condition and repair, and also in a clean,
orderly, sanitary and safe condition, and also in accordance with all
directions, rules and regulations of the health officer, fire marshal, building
inspector or other proper officers of the governmental agencies having
jurisdiction. Tenant shall at its own cost and expense operate, maintain and
repair the heating, air conditioning, ventilation and other equipment, and shall
replace all or any portion of such equipment which cannot be fully repaired,
regardless of whether the benefit of such replacement extends beyond the Term.
Tenant shall cause the heating, air conditioning and ventilation equipment to be
inspected and maintained by a qualified mechanic not less than twice annually
during the Term and shall provide Landlord with satisfactory evidence of each
such inspection within thirty (30) days after such inspection is conducted. If
Tenant fails to provide Landlord with evidence of the inspection and maintenance
of the heating, air conditioning and ventilation equipment as required
hereinabove, Tenant shall pay to Landlord upon demand the same late charge fee
assessed for late payment of Minimum Guaranteed Rent for each such failure. If
Tenant serves or prepares food on the Premises, Tenant shall contract with a
reputable firm for monthly pest control. Tenant, at its cost and expense, shall
comply with all requirements of law, ordinances and otherwise, affecting the
Premises and shall permit no waste, damage, or injury to said Premises. Tenant
shall at its cost and expense replace any broken or cracked doors and plate or
window glass (including any glass with holes) in the Premises with materials of
like kind and quality. All maintenance, repairs and replacements shall be
accomplished in a good and workmanlike manner. Tenant shall also initiate and
carry out a program of regular maintenance and repair of the Premises,
including, but not limited to, the painting or refinishing of all areas of the
interior of the Premises and maintaining or replacing of all items on display
used in the conduct of Tenant’s business, so as to impede, to the extent
possible, deterioration by ordinary wear and tear and to keep the same in
attractive condition throughout the Term. If Tenant fails to maintain and repair
as required herein, Landlord may, on ten (10) days prior notice (except no
notice shall be required in case of emergency) enter the Premises and perform
such repair and maintenance on behalf of Tenant, without liability to Tenant for
loss or damage that may accrue to Tenant’s merchandise, fixtures or other
property, or to Tenant’s business, by reason or as result thereof. In such case,
Tenant shall reimburse Landlord for one hundred fifteen percent (115%) of all
costs incurred immediately upon receipt by Tenant of Landlord’s demand therefor.
In order to coordinate services for tenants in the Shopping Center, Landlord may
assume the responsibility for regularly maintaining and repairing Tenant’s
heating and air conditioning and ventilation system, in which case Landlord
shall use good faith efforts to provide such services at a cost equivalent to or
lower than the cost Tenant would incur if it contracted for the services. Tenant
shall reimburse Landlord for Tenant’s equitable share of the cost of such
services within ten (10) days after Landlord’s demand therefor.
21. ALTERATIONS.
     Tenant shall be permitted, without Landlord’s consent, to make alterations,
additions or improvements to the Premises so long as such alterations, additions
or improvements (i) do not exceed $50,000.00 in the aggregate and (ii) do not,
in any way, alter or affect the plumbing, mechanical, electrical, or sprinkler
systems or the heating, air conditioning and ventilation equipment. Tenant shall
not make any alterations, replacements, additions or improvements (including,
without limitation, the installation of any antennas or aerials or the
penetration through the roof for any purpose or any alterations to plumbing,
mechanical or electrical systems) on or to the Premises that exceed $50,000.00
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld. Tenant’s request for Landlord’s consent shall be
accompanied by plans and specifications, satisfactory to Landlord, covering all
work to be performed. In no event shall Tenant make any alterations to the
exterior facade of the Premises. Landlord may require Tenant to provide
demolition and/or lien and completion bonds, insurance coverage and copies of
all required permits. All alterations, replacements, additions or improvements
will be accomplished at Tenant’s sole cost and expense, in a good and
workmanlike manner and in conformity with all laws and regulations. All work
performed by Tenant in the Premises shall be performed without interference
with, or disruption to, the operations of Landlord or other tenants or occupants
of the Shopping Center. Upon completion of the work, Tenant shall provide
Landlord with proof of payment for all materials and labor.
22. MECHANIC’S LIEN.
     In the event a mechanic’s lien shall at any time be filed against the
Premises by reason of work, labor, services or materials performed or furnished
at Tenant’s request or direction, then Tenant shall immediately cause the same
to be bonded, or discharged of record and immediately provide evidence of such
action to Landlord. If Tenant shall fail to cause such lien to be discharged
within seven (7) days after being notified of the filing thereof, then, in
addition to any other rights or remedies, Landlord may, but shall not be
obligated to, discharge the same by paying the amount claimed to be due, and one
hundred twenty percent (120%) of the amount so paid by Landlord and all costs
and expenses, including reasonable attorneys’ fees incurred by Landlord in
procuring the discharge of such lien, shall be due and payable by Tenant to
Landlord immediately upon receipt by Tenant of Landlord’s demand therefor.

6



--------------------------------------------------------------------------------



 



23. TENANT’S SIGNS. See Paragraph 5 of the Addendum
     Tenant shall, at its expense, prior to opening for business in the
Premises, install identifying signs above the Premises and, if applicable, under
the overhang. Such signs shall be of the same type and color as the other tenant
signs in the Shopping Center and be in conformance with the sign criteria
attached hereto as Exhibit C to the Lease. Prior to the execution of this Lease,
Landlord approved Tenant’s identifying sign as set forth on the attached
Exhibit E. Tenant is responsible for getting any required permits and approvals
for such signs. Tenant, at its sole cost and expense, shall keep Tenant’s
sign(s) and the equipment that illuminates Tenant’s sign(s) in good condition
and repair. Tenant shall be responsible at its expense promptly to replace
burned out fluorescent bulbs that illuminate the sign above the Premises. All
new signs (including any to be displayed in windows or doors for more than ten
days) and any alteration or modification to existing signs must be first
approved by Landlord and, if required, by any necessary governmental authority.
Tenant shall be in default hereunder if Tenant installs a sign which has not
been first approved by Landlord, and any sign installed without such prior
written approval may be removed by Landlord at Tenant’s cost and expense. Prior
to termination of the Lease, Tenant shall remove any identifying signs above the
Premises or, if applicable, under the overhang or elsewhere at the Shopping
Center, and repair, at Tenant’s expense, any damage to the Premises (or the
Shopping Center) caused by the removal of any such signs.
24. USE AND MAINTENANCE OF PARKING AREAS.
     Landlord hereby grants to Tenant and Tenant’s invitees a non-exclusive
right, during the Term, to use in common with others entitled to the use
thereof, the parking area or areas of the Shopping Center. The parking area will
be maintained by the Landlord. The manner in which such areas shall be
maintained, and the expenditures therefor, shall be in the Landlord’s
discretion, and the use of such areas and facilities shall be subject to such
reasonable regulations as the Landlord shall make from time to time. Tenant and
Tenant’s employees, salespersons, agents and subtenants shall not park their
vehicles in the parking areas set forth on the attached Exhibit F. Tenant shall,
upon five (5) days written notice from Landlord, provide to Landlord a list of
license numbers of all of Tenant’s and its employees’ vehicles. Tenant agrees
that if any vehicle owned by Tenant or any of its employees, salespersons,
agents, or subtenants shall at any time be parked in any area set forth on
Exhibit F, Tenant shall pay to Landlord as additional rent upon demand an amount
equal to $25.00 per incident, and the Landlord shall have the right, without
notice to Tenant, to tow the vehicle at Tenant’s expense. Tenant agrees that the
parking spaces, fire lanes and the lanes in front of the Premises shall not be
used for deliveries or the loading or unloading of trucks, except for armor
car/truck pickups and deliveries. All deliveries and the loading and unloading
of trucks (except for armor car/truck pickups and deliveries) shall occur from
such entrances, exits and service lanes designated by Landlord in the rear of
the Shopping Center. Tenant shall not use the common areas of the Shopping
Center for any sales or display purposes or for any purpose which would impede
or create hazardous conditions for the flow of pedestrian or other traffic,
without Landlord’s prior written consent. Further, Tenant shall not distribute
handbills or undertake any other advertising in the common areas.
25. SNOW AND TRASH REMOVAL.
     The Landlord is responsible for providing snow removal for the parking area
and travel lanes. Snow and ice removal from the sidewalks and loading areas
directly adjacent to the Premises and from the exterior store front surfaces of
the Premises shall be the responsibility of Tenant and shall be accomplished at
Tenant’s sole cost and expense. Tenant shall promptly remove snow and ice from
such locations and shall use sand or salt whenever necessary. In order to
coordinate services for tenants in the Shopping Center, Landlord may, at its
option, assume responsibility for the disposal of trash from the Premises and
for providing dumpsters at the Shopping Center. If Landlord elects to provide
trash removal service for the tenants, then Tenant shall pay to Landlord, as
additional rent, in equal monthly installments, its agreed share of the
estimated trash removal costs (including, but not limited to a fee for the
supervision and administration of such trash removal service in an amount equal
to fifteen percent (15%) of the trash removal costs), which agreed share shall
be calculated based on the proportion the square footage of the Premises bears
to the total leasable square footage of the Shopping Center receiving trash
removal service from Landlord (such payments shall be reconciled in the manner
set forth in Paragraph 11 of this Lease). Tenant’s agreed share of trash removal
costs are currently included in common area expenses. Tenant’s share may change
as other tenants are included or removed from Landlord’s trash removal service.
At any time, Landlord may require Tenant to arrange for its own dumpster and
trash removal service. Landlord may, in its sole discretion, specify the size,
number and location of garbage containers to be placed at the Shopping Center.
Tenant shall not permit accumulations of garbage or refuse upon the parking or
common areas adjacent to the Premises.
26. ACCESS.
     Landlord or Landlord’s agents may enter the Premises, following twenty-four
(24) hours advance notice, during business hours (or at other times in the case
of an emergency) to examine the Premises, show it to potential buyers, lenders
or tenants and to make such alterations or improvements as Landlord deems
necessary, provided that Landlord does not unreasonably, materially and
adversely interfere with Tenant’s business. Landlord shall have the right
beginning ninety (90) days before Lease Termination (or earlier termination of
this Lease) to place a “For Rent” sign in the front window of the Premises.
Landlord may erect scaffolding and other necessary structures for the purpose of
repairing, altering or improving the Shopping Center, provided that the entrance
to the Premises and the operation of Tenant’s business shall not be unreasonably
interfered with.

7



--------------------------------------------------------------------------------



 



27. OCCUPANCY.
     Tenant hereby covenants, warrants and represents that it shall open for
business in the Premises within ninety (90) days after the Possession Date, time
of the essence, and it will continuously conduct from the Premises the business
stated herein, and shall keep the Premises open for business during the normal
business hours of each and every business day as is customary for a business of
like character in the general area of the Shopping Center (this being a material
inducement for Landlord to enter into this Lease). Tenant shall conduct no
distress sales, such as “going out of business”, fire or bankruptcy sales, on
the Premises or elsewhere at the Shopping Center. At a minimum, Tenant shall be
open for business (except for Federal Bank Holidays) Monday through Friday from
9:00 a.m. to 4:00 p.m. Tenant may not cease to operate its business from the
Premises in the regular course for a period greater than fifteen
(15) consecutive days, without Landlord’s prior written consent, which consent
shall not be unreasonably withheld. If Tenant ceases to operate its business
from the Premises for a period greater than fifteen (15) consecutive days (and
such cessation is not due to a casualty), then, Landlord shall have the right to
collect upon demand, in addition to Minimum Guaranteed Rent, additional rent and
all other payments due from Tenant under the Lease, liquidated damages in an
amount equal to One Hundred Fifty Percent (150%) of the per diem Minimum
Guaranteed Rent for each and every day that such violation shall continue.
Payment of such liquidated damages (i) shall be in addition to Minimum
Guaranteed Rent, additional rent and all other payments due from Tenant under
the Lease and (ii) is intended to be only a partial and temporary remedy for
Landlord during the continuance of such violation (and therefore shall not
relieve Tenant of any obligation under the Lease, excuse any such default or
waive Landlord’s other remedies therefor). Specifically, such payments shall not
prevent Landlord from obtaining mandatory injunctive relief against such
violation.
28. DEFAULT.
     Tenant shall be in default under this Lease (i) if Tenant abandons or
vacates the Premises, or refuses to take possession of the Premises, or (ii) if
Tenant fails to make any payment of Minimum Guaranteed Rent, additional rent or
any other sums due hereunder as and when the same is due and payable, and such
failure continues without cure for a period of five (5) days after written
notice thereof by Landlord to Tenant; provided, however, if Landlord has already
given two (2) prior notices of default to Tenant in any calendar year, any
subsequent failure of Tenant to make a payment of Minimum Guaranteed Rent,
additional rent or any other sums within five (5) days after the same is due and
payable shall be an incurable default hereunder, or (iii) if Tenant shall
violate or be in default of any of the other covenants, agreements, stipulations
or conditions herein set forth, and such violation or default shall continue
without cure by Tenant for a period of fifteen (15) days after Tenant receives
written notice of such violation or default (except however, in the event of an
emergency, as reasonably determined by Landlord, such time period shall be
shortened to immediately upon receipt of written notice of such violation or
default); provided, however, that if more than fifteen (15) days are reasonably
required to cure, Tenant shall not be deemed in default if Tenant commences such
cure within the fifteen (15) day period and thereafter diligently prosecutes
such cure to completion, or (iv) if Tenant or Tenant’s guarantor, if any, shall
make an assignment for the benefit of creditors or shall be adjudicated a
bankrupt, or (v) if any petition shall be filed by or against Tenant or Tenant’s
guarantor, if any, in any bankruptcy, reorganization, insolvency or similar
proceeding, and the petition shall be approved, or the court shall assume
jurisdiction over the subject matter, or (vi) if a receiver or trustee be
appointed for all or any portion of Tenant’s property, and such receivership or
trusteeship shall not be vacated or set aside within thirty (30) days after the
appointment of such receiver or trustee.
     If Tenant defaults under this Lease, Landlord shall have the option, in its
sole and absolute discretion, to do the following: (a) maintain this Lease and
Tenant’s right to possession in full force and effect; (b) declare this Lease
terminated and said Term ended, and to re-enter the Premises, with or without
process of law, using such force as may be necessary to remove all persons or
chattels therefrom, and Landlord shall not be liable for damages by reason of
such re-entry or termination; but notwithstanding such re-entry, Tenant shall
remain liable to Landlord for any Minimum Guaranteed Rent, additional rent and
other sums due or damages sustained prior thereto, and Tenant shall remain
liable to pay the Minimum Guaranteed Rent, additional rent and other sums
payable under this Lease, at the times herein stipulated for such payments, for
the balance of the Term, less any amounts received by Landlord during such
period from others to whom the Premises may be rented on such terms and
conditions and at such rentals as Landlord in its sole and absolute discretion
shall deem proper; it being further understood that Tenant will pay immediately
upon demand, in addition to the other sums agreed to be paid hereunder,
reasonable attorneys’ fees and other costs and damages incurred by Landlord to:
re-enter and repossess the Premises, make good any defaults of Tenant, put the
Premises in proper repair, make such alterations, decorations and paintings
deemed necessary by Landlord (including an administration fee to Landlord of
fifteen percent (15%) of such costs) and to re-let the Premises to a new tenant
(including brokerage fees); it being further understood that Landlord may
recover from Tenant the worth at the time of award of the net present value
(discounted at 10% per annum) of the amount by which the unpaid Minimum
Guaranteed Rent, additional rent and other sums due hereunder for the balance of
the Lease Term exceeds the net present value (discounted at 10% per annum) of
the amount of such loss for the same period that Tenant proves could be
reasonably avoided; or (c) terminate Tenant’s right to possession of the
Premises without terminating this Lease, in which case this Lease shall continue
in full force and effect, but Landlord shall be entitled but not obligated to
re-enter and re-let the Premises (such re-entering and re-letting to be in
mitigation of damages, without diminishing Landlord’s right to recover
unmitigated damages) with all the rights and remedies provided for in
subparagraph (b) above without having the effect of terminating this Lease;
and/or (d) pursue any other remedy now or hereafter available to Landlord under
the laws or judicial decisions of the State where the Premises are located. If
the Lease or Tenant’s right to possession under the Lease shall at any time be
terminated under the terms and conditions of this Paragraph 28 of the Lease, or
in any other way, Tenant hereby covenants and agrees to immediately surrender
and deliver the Premises peaceably to Landlord. In addition, any reletting by
Landlord shall not be construed as an election on the part of Landlord to
terminate this Lease unless a notice of such intention is given by Landlord to
Tenant. Notwithstanding any reletting without termination of this Lease,
Landlord may at any time thereafter elect to terminate this Lease. In any event,
Landlord shall not be liable for, nor shall Tenant’s obligations hereunder be
diminished by reason of, any failure by Landlord to relet the Premises or any
failure by Landlord to collect any sums due upon such reletting. Landlord’s
rights and remedies hereunder are cumulative. Any suit brought by Landlord to
enforce the collection of a deficiency shall not prejudice Landlord’s right to
enforce the collection for any further deficiency for a subsequent month(s).

8



--------------------------------------------------------------------------------



 



     Tenant hereby expressly waives any and all rights of redemption granted by
or under any present or future laws in the event Tenant is evicted or
dispossessed for any cause, or in the event Landlord obtains possession of the
Premises, by reason of Tenant’s violation of any covenants or conditions in this
Lease.
29. CASUALTY TO PREMISES. See Paragraph 6 of the Addendum
     Tenant shall immediately notify Landlord in writing of any damage to or
destruction of the Premises or the Shopping Center (or any portion of the
Premises or the Shopping Center). If the permanent improvements of the Premises
shall be partially destroyed by fire, or other casualty, whereby the Premises
shall be rendered untenantable only in part, Landlord shall cause the damage to
be repaired (due allowance being made for settlement of insurance claims and
delays resulting from governmental restrictions or controls, or other causes
beyond Landlord’s control), and this Lease shall remain in full force and effect
except that the Minimum Guaranteed Rent, real estate taxes, insurance costs and
common area expenses payable by Tenant hereunder, shall be abated in proportion
to that portion of the Premises rendered untenantable, until such portion of the
Premises is restored. If by reason of said fire or other casualty the Premises
shall be rendered wholly untenantable, or if the damage results from a cause not
covered by Landlord’s fire and extended coverage insurance, or if the casualty
occurs during the last twenty-four months of the Term or any extension thereof,
Landlord shall have the option to either (a) cause such damage to be repaired,
in which event this Lease shall remain in full force and effect except that the
Minimum Guaranteed Rent, real estate taxes, insurance costs and common area
expenses payable by Tenant hereunder shall be abated in proportion to that
portion of the Premises rendered untenantable until said Premises are restored;
or (b) terminate this Lease by providing Tenant with written notice thereof
within sixty (60) days after the casualty, in which event this Lease and the
tenancy hereby created shall cease as of the date of said damage or destruction;
and the Minimum Guaranteed Rent and other payments due herein shall be adjusted
equitably as of such date. In the event that twenty five percent (25%) or more
of the rentable area of the Shopping Center is damaged or destroyed by fire or
other casualty, notwithstanding that the Premises may be unaffected, Landlord
may terminate this Lease by providing Tenant with written notice within sixty
(60) days after the occurrence of the damage or destruction. Landlord’s
obligation to repair any damage hereunder shall be limited to the proceeds
actually received by Landlord from insurance coverage, and shall be limited to
the basic building, store front (other than Tenant decoration or modification
thereof), and interior structural work existing as of the date of Lease
Commencement, and in no event shall include repair of any alterations,
improvements, betterments or fixturing made by Tenant in or about the Premises.
Tenant, after the occurrence of any such fire or other casualty shall, at its
own cost and expense, promptly repair and restore the portion of the Premises
Landlord is not obligated to restore, as well as Tenant’s fixtures, equipment
and appurtenances. Tenant shall not be entitled to any abatement of rent in the
event of a casualty if the damage is due to the negligence or willful misconduct
of Tenant or its employees, agents, servants or invitees.
30. CONDEMNATION.
     In the event that any portion of the Premises shall be taken or condemned
for public use, and this Lease is not terminated as hereinbelow provided, the
Minimum Guaranteed Rent, real estate taxes, insurance costs and common area
expenses provided for under this Lease shall be reduced in proportion to that
portion of the Premises which is taken or condemned. However, in the event that
all or a sufficient portion of the Premises shall be taken or condemned so as to
render the Premises unsuitable for the Tenant’s business, either Tenant or
Landlord may cancel and terminate this Lease by serving upon the other party a
written notice of its intention to do so within sixty (60) days after the
condemnation judgment shall be entered. Moreover, in the event that twenty-five
percent (25%) or more of the Shopping Center (other than the Premises) or of the
parking areas or other common areas shall be so taken (and adequate substitute
parking area cannot be provided), Landlord or Tenant shall have the right to
terminate this Lease by serving upon the other a written notice of its intention
to do so within sixty (60) days after the condemnation judgment shall be
entered. Tenant shall have no right or claim to any portion of Landlord’s
condemnation award, and shall have no right or claim against Landlord based on
the condemnation of the store unit or the improvements thereto or of Tenant’s
leasehold interest therein. Tenant hereby irrevocably and unconditionally
assigns to Landlord any interest it may have in any condemnation award made to
Landlord. Notwithstanding the foregoing, Tenant shall have the right to collect
and pursue any separate award as may be available under local procedure for
moving expenses, Tenant’s property, or Tenant’s build-out expenses if such
condemnation occurs during the first five (5) years after Rent Commencement, so
long as such award does not reduce the award otherwise belonging to Landlord as
aforesaid. If this Lease is not terminated, Landlord shall repair any damage to
the Premises caused by the taking, except that Landlord shall not be obligated
to repair damage if the condemnation award is not sufficient to pay for such
repair.
31. TERMINATION.
     Upon the expiration or earlier termination for any reason of this Lease,
Tenant will quit and surrender the Premises, without the necessity of any notice
from Landlord, and Tenant hereby waives notice to vacate said Premises, and
agrees that Landlord shall be entitled to the benefit of all provisions of law
respecting the summary recovery of possession of said Premises from a Tenant
holding over to the same extent as if statutory notice had been given. Tenant
shall reimburse Landlord for all damages and costs incurred by Landlord from any
delay by Tenant in vacating the Premises. Tenant will quit and surrender said
Premises and Landlord’s equipment and fixtures in at least as good a state and
condition as they were when the Premises were first occupied by Tenant, and all
plumbing, electrical (including light bulbs and ballasts) and mechanical systems
and equipment shall be returned in good working order and repair. Upon the
expiration or earlier termination of this Lease, Tenant shall not be released
from any of Tenant’s indemnities under this Lease (including, without
limitation, the indemnities made in Paragraph 5, Paragraph 18, this
Paragraph 31, Paragraph 37 and Paragraph 46 of this Lease) or from liability for
any violations of laws or environmental contamination caused by Tenant during
the Term. All alterations, erections or improvements on said Premises at the
expiration or earlier termination of this Lease, except only such furniture,
fixtures, and equipment removable by Tenant pursuant to Paragraph 32 of this
Lease, shall become a part of the Premises and shall remain upon and be
surrendered with said Premises as a part thereof at the expiration or earlier
termination of this Lease, unless Landlord notifies Tenant, on or before that
date which is sixty (60) days after the expiration or earlier termination of
this Lease, that said alterations, erections or improvements should be removed
by Tenant, in which event Tenant shall do so at its own cost and expense and
shall repair any damage resulting therefrom.

9



--------------------------------------------------------------------------------



 



Tenant shall return to Landlord all keys for any locks to or in the Premises
immediately upon surrender of the Premises. An appropriate proration of
additional rent and other sums payable hereunder shall be made at the expiration
or earlier termination of this Lease or at such other times thereafter as the
actual amount of such additional rent or other sums may be determined.

32. TENANT’S FIXTURES.
     All trade fixtures, equipment and signage owned by Tenant and installed in
the Premises by Tenant (unless such fixtures or equipment were installed as a
replacement for fixtures or equipment in the Premises as of the date the
Premises were first occupied by Tenant) shall remain the property of Tenant and
shall be removable from time to time or upon the expiration or earlier
termination of this Lease, provided such removal can be done without causing
material damage to the Premises and, provided further, that Tenant shall not at
any time be in default under any covenant or agreement contained herein; and if
in default, Landlord shall have a lien on said furniture, fixtures and equipment
as security against loss or damage resulting from any such default by Tenant and
said furniture, fixtures and equipment shall not be removable by Tenant until
such default is cured. Tenant hereby agrees to execute such instruments as
Landlord deems reasonably necessary to perfect the security interest hereby
created or any instrument to be filed as a financing statement. Prior to
termination of the Lease, Tenant shall repair, at Tenant’s expense, any damage
to the Premises caused by the removal of any furniture, fixtures or equipment.
If Tenant fails to make such repairs, Tenant agrees to pay Landlord one hundred
fifteen percent (115%) of the cost incurred by Landlord (or estimated cost) for
such repairs.
33. HOLDING OVER.
     In the event the Tenant remains in possession of the Premises upon the
expiration or earlier termination of this Lease, Tenant shall be occupying the
Premises as a Tenant from month-to-month, subject to all of the conditions,
provisions and obligations of this Lease insofar as the same are applicable to a
month-to-month tenancy. Minimum Guaranteed Rent during any such hold-over period
(and/or during any period that Tenant remains in possession of the Premises
after the expiration or earlier termination of this Lease when rent is
ultimately deemed to be due) shall be one hundred and fifty percent (150%) of
the Minimum Guaranteed Rent in effect during the last full month of the Lease
preceding expiration or earlier termination.
34. SUBORDINATION.
     Tenant agrees that this Lease is and shall be subject and subordinate to
any mortgages or trust deeds that may now exist or hereafter be placed upon the
Shopping Center and to any and all advances to be made thereunder, and to the
interest thereon, and all renewals, replacements, and extensions thereof, and
Tenant shall attorn to any purchaser of the Shopping Center in a foreclosure or
sale in lieu of foreclosure, provided Tenant’s right to quiet possession of the
Premises is not disturbed if Tenant is not in default under this Lease. The
foregoing sentence is self-operative; however, Tenant agrees to execute,
acknowledge and deliver, to Landlord, upon five (5) days request by Landlord,
such instruments as Landlord may request confirming such subordination. In the
event any mortgagee or trustee elects to have the Lease a prior lien to its
mortgage or deed of trust, then and in such an event, upon such mortgagee or
trustee notifying Tenant to that effect, this Lease shall be deemed prior in
lien to the said mortgage or trust deed, whether or not this Lease is dated
prior to or subsequent to the date of said mortgage or trust deed. In the event
any lender requires as a condition of a loan secured by the Shopping Center that
any amendments be made to this Lease which shall not require Tenant to make any
additional payments or otherwise materially change the rights or obligations of
Tenant hereunder, Tenant shall, upon Landlord’s request, execute and deliver
appropriate instruments effecting such amendments.

10



--------------------------------------------------------------------------------



 



35. ASSIGNMENT AND SUBLEASE.
     Tenant shall not assign this Lease nor sublet the Premises (nor enter into
any management or similar contract which provides for a direct or indirect
transfer of operating control over the business operated in the Premises),
without first obtaining the written consent of Landlord, which consent shall not
be unreasonably withheld. Tenant shall provide Landlord with all documentation
related to a proposed sublease or assignment at least thirty (30) days prior to
the anticipated date of the sublease or assignment and shall forward, to
Landlord, a non-refundable sublease/assignment consideration fee of two thousand
five hundred and no/100 dollars ($2,500.00) with such documentation. In granting
or withholding its consent to a sublease or assignment, Landlord may consider,
inter alia, the financial condition and reputation of the proposed assignee or
sublessee, the effect of the proposed business on the existing tenant mix, the
likely magnitude of additional customer traffic the proposed business would
bring into the Shopping Center and the benefit such traffic would provide to the
other stores in the Shopping Center as well as the impact such traffic would
have on the availability of parking in the Shopping Center. Landlord shall not
be obligated to consent to any sublease or assignment which is not consistent
with the uses permitted in Paragraph 4 of this Lease, which will violate any use
exclusives contained in other leases within the Shopping Center, which will
compete with the primary business of any other tenant in the Shopping Center as
of the date of such assignment or which will violate any other document relating
to the Shopping Center. Landlord may require an additional or different
Percentage Rent as a condition to approval of any subtenant or assignee of this
Lease. Under no circumstances shall Tenant assign less than the entire Lease or
sublease less than the entire Premises. Any assignment or subletting approved by
Landlord shall not release or discharge any obligation or liability of Tenant
under this Lease. If Tenant’s transferee defaults under this Lease, Landlord may
proceed directly against Tenant or Tenant’s transferee without pursuing or
waiving any remedies against the other. The term “assignment” includes any
transfer (by operation of law or otherwise) of this Lease, any transfer of
effective control of Tenant’s business, any transfer of effective control or
ownership of Tenant if Tenant is a corporation, partnership or other entity and
any sale of all or a substantial part of Tenant’s assets or the assets owned or
used by Tenant in the operation of Tenant’s business on the Premises. However,
Landlord cannot withhold its consent to an assignment of the Lease to an entity
(i) purchasing all or the majority of the stock in Old Line Bank or (ii) with
which Tenant or into which Tenant has merged, provided that in any of the events
listed in subparagraph (i) and/or (ii) hereinabove, the tangible net worth of
the successor entity at the time of the assignment is equal to or greater than
the tangible net worth of the assigning entity as of that date which is one
(1) year prior to the date of the assignment. The term “sublet” shall be deemed
to include the granting of licenses, concessions, and any other rights of
occupancy of any portion of the Premises. In the event Landlord consents to an
assignment or sublease, Landlord shall be entitled to 75% of any and all funds
paid to Tenant as consideration for the assignment of this Lease or for the
subletting of the Premises (in excess of the Minimum Guaranteed Rent),
regardless of whether such funds are paid in a lump sum or on a periodic basis.
Tenant shall provide Landlord with evidence or a certification reasonably
acceptable to Landlord of the amount or absence of consideration paid for a
sublease or assignment. Tenant shall not, either voluntarily or by operation of
law, mortgage, pledge, hypothecate or encumber this Lease nor allow any other
person (other than employees of Tenant) to occupy or use the Premises or any
portion thereof. Any assignment or subletting without Landlord’s consent shall
not be binding upon Landlord, and shall confer no rights upon any third person.
Each such unpermitted assignment or subletting shall, without notice or grace
period of any kind, constitute a default by Tenant under this Lease. The
acceptance by Landlord of the payment of Minimum Guaranteed Rent or any other
payment due under this Lease following any assignment or subletting prohibited
by this Paragraph 35 of the Lease shall not be deemed to be a consent by
Landlord to any such assignment or subletting, an acceptance of the sublessee or
assignee as a tenant, a release of Tenant from the performance of any covenants
herein contained, or a waiver by Landlord of any remedy of Landlord under this
Lease, although amounts actually received shall be credited by Landlord against
Tenant’s monetary obligations under this Lease.
36. INTENTIONALLY DELETED.
37. INDEMNITY.
     Tenant shall indemnify each Landlord Party against, and hold each Landlord
Party harmless from, any and all costs, claims or liability (including, but not
limited to, costs, claims and liabilities incurred directly by each Landlord
Party and/or relating to the property of each Landlord Party) arising from:
(a) Tenant’s use of the Premises and the immediately adjacent sidewalks or
loading areas; (b) the conduct of Tenant’s business or anything else done or
permitted by Tenant to be done in or about the Premises; (c) any breach or
default in the performance of Tenant’s obligations under this Lease; and
(d) other acts or omissions of Tenant, its employees, agents, patrons or other
invitees. As a material part of the consideration to Landlord, Tenant hereby
assumes all risk of damage to property or injury to person in or about the
Premises and the immediately adjacent sidewalks or loading areas arising from
any cause, and Tenant hereby waives all claims in respect thereof against each
Landlord Party except for any claim arising out of a Landlord Party’s (as
applicable) gross negligence or willful misconduct. The gross negligence and/or
willful misconduct of a Landlord Party shall have no affect on the
indemnification of another Landlord Party. Tenant shall reimburse Landlord, upon
demand, for any costs or expenses, including reasonable legal fees, incurred by
Landlord in connection with any default of Tenant under this Lease, whether or
not suit is commenced. Landlord shall indemnify Tenant against, and hold Tenant
harmless from, any and all costs, claims or liability arising from:
(a) Landlord’s negligent maintenance of the common area (except for any claim
arising out of the acts or omissions of Tenant, its employees, agents and/or
contractors); (b) any breach or default in the performance of Landlord’s
obligations under this Lease; and (c) other negligent acts or omissions of
Landlord, its employees, management agent, patrons or other invitees. Landlord
shall not indemnify Tenant for Tenant’s negligence and/or willful misconduct.
38. QUIET ENJOYMENT.
     Landlord hereby warrants that it has title to the Premises or other indicia
of ownership, giving the Landlord and no other person or corporation the right
to lease said Premises. Tenant shall have the peaceful and quiet use and
possession of said Premises without hindrance on the part of the Landlord,
provided Tenant is not in default of any provision of this Lease.

11



--------------------------------------------------------------------------------



 



39. ESTOPPEL CERTIFICATES.
     Upon Landlord’s written request, Tenant shall execute, acknowledge and
deliver to Landlord a written statement certifying: (i) that none of the terms
or provisions of this Lease have been changed or waived (or if they have been
changed or waived, stating how they have been changed or waived); (ii) that this
Lease is in full force and effect and has not been canceled or terminated;
(iii) that the Lease has not been assigned by Tenant and the Premises have not
been subleased (or if an assignment or sublease has occurred, stating the name
of the assignee or sublessee and the terms and duration of the sublease or
assignment); (iv) that Landlord is not in default under this Lease (or, if
Landlord is claimed to be in default, stating why); and (v) such other items as
Landlord or any lender or prospective purchaser reasonably requests. Tenant
shall deliver such statement to Landlord within ten (10) days after Landlord’s
request. Any such statement by Tenant may be given by Landlord to any
prospective purchaser or encumbrancer of the Shopping Center. Such purchaser or
encumbrancer may rely conclusively upon such statement as true and correct.
     Provided Landlord has complied with the notice provisions set forth in
Paragraph 43, the failure of Tenant to execute, acknowledge and deliver to
Landlord a statement in accordance with the provisions of this Paragraph 39 of
the Lease within ten (10) days after Landlord’s request shall constitute an
acknowledgment by Tenant which may be relied upon by any prospective purchaser
or encumbrancer of the Shopping Center that (i) except as set forth by Landlord,
this Lease has not been assigned, amended, changed or modified and is in full
force and effect and (ii) that the Minimum Guaranteed Rent, Percentage Rent,
additional rent and other sums due hereunder have been duly and fully paid
through the date set forth by Landlord. Failure to produce a statement pursuant
to this Paragraph 39 of the Lease shall constitute, as to any persons entitled
to rely on such statements, a waiver of any defaults by Landlord and of any and
all defenses or offsets against the enforcement of this Lease by Landlord which
may exist prior to the date of the written request, and shall entitle Landlord,
at its option, to declare Tenant in default under the Lease.
40. JOINT AND SEVERAL LIABILITY.
     All parties signing this Lease as Tenant shall be jointly and severally
liable for all obligations of Tenant.
41. MISCELLANEOUS.
     It is understood and agreed that this Lease contains the entire agreement
between the parties and shall not be modified in any manner except by an
instrument in writing executed by the parties hereto. The conditions and
agreements contained herein are binding on, and may be legally enforced by the
parties hereto, their heirs, executors, administrators, successors and assigns,
subject to the provisions hereof regarding assignment of this Lease or
subletting of the Premises by Tenant. The headings, titles and captions
contained herein are for convenience and reference only, and shall not be deemed
to explain, modify, amplify, expand, limit or define the terms and provisions of
this Lease. In any provision relating to the conduct, acts or omissions of
Tenant, the term “Tenant” shall include Tenant’s agents, licensees, employees,
contractors, invitees, successors, subtenants, assigns, or others using the
Premises with Tenant’s consent. Tenant agrees that all provisions herein
relating to notice to Tenant shall supersede, to the extent permitted by law,
any statutory or judicially required notice. Time shall be of the essence for
the performance of all agreements and obligations hereunder. If any terms or
provisions of this Lease or the application thereof shall to any extent be
invalid or unenforceable, the remainder of this Lease, or the application of
such terms or provisions to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby, and
each term and provision of this Lease shall be valid and enforced to the fullest
extent permitted by law. The covenants to pay rent and other amounts hereunder
are independent covenants and Tenant shall have no right to hold back, offset or
fail to pay any such amounts for default by Landlord or any other reason
whatsoever, it being understood and acknowledged by Tenant that Tenant’s only
recourse is to seek an independent action against Landlord. Any payment by
Tenant of a lesser amount than that due under the Lease shall be treated as a
payment on account. In the event that any check for a lesser amount than that
due bears an endorsement or statement, or is accompanied by a letter stating,
that such lesser amount constitutes “payment in full” (or terms of similar
import), Landlord’s acceptance thereof shall not be an accord and satisfaction,
and such statement shall be given no effect. Landlord may accept any such check
without prejudice to any rights or remedies which Landlord may have against
Tenant. No failure of Landlord to insist upon strict performance of any
provision of this Lease, and no failure of Landlord to exercise any right,
remedy or option hereby reserved shall be construed as a waiver for the future
of any such provision, right, option or remedy or as a waiver of a subsequent
breach thereof. The consent or approval by Landlord of any act by Tenant
requiring Landlord’s consent or approval shall not be construed to waive or
render unnecessary the requirement for Landlord’s consent or approval in the
future of any similar act by Tenant. No provision of this Lease shall be deemed
to have been waived unless such waiver shall be in writing signed by Landlord or
Tenant, as the case may be. This Lease shall be governed and construed under the
laws of the State where the Premises are located. Landlord and Tenant hereby
waive trial by jury in any action, proceeding or claim brought by either against
each other on any matter arising out of or connected with this Lease or Tenant’s
use of the Premises.
42. RULES AND REGULATIONS; MERCHANTS’ ASSOCIATION.
     Tenant shall observe and comply with the non-discriminatory rules and
regulations, set forth on attached Exhibit D, that Landlord shall from time to
time promulgate and/or modify. Such rules and regulations shall be binding upon
the Tenant upon delivery of a copy thereof to Tenant. Landlord shall not be
responsible to Tenant for the non-performance of any said rules and regulations
by any other tenants, but Landlord shall enforce all of said rules and
regulations in a non-discriminatory manner.
     In the event a merchant’s association or similar organization is formed,
Tenant hereby agrees to actively participate in Shopping Center advertising,
marketing and promotions.

12



--------------------------------------------------------------------------------



 



43. ADDRESS AND NOTICES.
     Until further notification in writing by Landlord to Tenant, all payments
to Landlord called for herein shall be made payable to “AF Limited Partnership”
and delivered to the following address:
AF Limited Partnership
c/o Nellis Corporation
6001 Montrose Road
Suite 600
Rockville, MD 20852
     All notices required under this Lease shall be in writing and deemed to be
effective only (i) upon delivery, if delivered personally or if sent by Federal
Express (or a comparable overnight carrier) or (ii) three (3) days after the
date such notice is mailed if sent by registered or certified mail. All notices
required under this Lease shall be sent to Landlord at the address set forth
above, and to Tenant at the following address:

      TENANT:  
Old Line Bank
c/o James W. Cornelsen
1525 Pointer Ridge Place
Bowie, Md. 20716


44. ATTORNEYS’ FEES.
     In the event of any action or proceeding brought by either party against
the other under this Lease, the substantially prevailing party shall be entitled
to recover for the fees of its attorney in such action or proceeding, including
costs of appeal, if any, in such amount as the court may adjudge reasonable.

13



--------------------------------------------------------------------------------



 



45. LANDLORD’S LIABILITY.
     Landlord shall be in default under this Lease if Landlord fails to perform
any of its obligations hereunder without cure for a period of twenty (20) days
after written notice thereof is provided to Landlord and to any holder of a
mortgage or deed of trust covering the Premises; provided, however, that if more
than twenty (20) days are reasonably required to cure, Landlord shall not be
deemed in default if Landlord commences such cure within the twenty (20) day
period and thereafter diligently prosecutes such cure to completion. If Tenant
claims that Landlord has breached any obligation and failed to cure such breach
within the time frames set forth herein, then Tenant shall give any holder of a
mortgage or deed of trust covering the Premises notice specifying the breach and
permit such holder of a mortgage or deed of trust covering the Premises a
reasonable opportunity (not less than sixty (60) days) to cure the breach. In no
event shall Tenant have the right to terminate this Lease as a result of
Landlord’s default and Tenant’s remedies shall be limited to damages and/or
injunction. In the event of any sale or other transfer of the Premises by
Landlord, of which Landlord shall make a good faith effort to give notice to
Tenant, Landlord shall be and is hereby entirely freed and relieved of all
liability under any and all of its covenants and obligations contained in or
derived from this Lease arising out of any act, occurrence or omission occurring
after the consummation of such sale or transfer; and the purchaser or
transferee, as of such sale, shall be deemed, without any further agreement
between the parties or their successors in interest or between the parties and
any such purchaser or transferee, to have assumed and agreed to carry out any
and all of the covenants and obligations of the Landlord under this Lease. It is
specifically understood and agreed that the liability of Landlord hereunder
shall be limited solely to the Shopping Center; that no partner of Landlord
(whether a general partner or a limited partner), nor any officer, director,
agent or employee of Landlord shall be personally liable with respect to any
claim arising out of or related to this Lease. Notwithstanding anything set
forth in this Lease to the contrary, it is agreed that in no event shall
Landlord and/or any of the other Landlord Parties be liable for any punitive
and/or consequential damages relating in any way to the terms and conditions of
this Lease.
46. BROKERS.
     Tenant warrants to Landlord that Tenant has not dealt with any brokers,
finders or other parties who are or may be entitled to any commission or fee
with respect to the Lease, except for Paraclete Realty, LLC and Commercial 100.
Tenant shall indemnify and hold Landlord harmless from and against all
liabilities, obligations and damages arising, directly or indirectly, out of or
in connection with any misstatement or misrepresentation made by Tenant pursuant
to this Paragraph 46 of the Lease, including, without limitation, costs and
attorneys’ fees incurred in the defense of any claim.
47. CHANGES TO THE SHOPPING CENTER.
     Exhibit A sets forth the general layout of the Shopping Center. Exhibit A
is not and shall not be deemed Landlord’s representation or agreement that all
or any part of the Shopping Center is, will be, or will continue to be,
configured as indicated therein. Landlord reserves the right to determine all
tenancies in the Shopping Center, and Tenant does not rely on, nor does Landlord
represent, the tenancy of any specific tenant. Landlord shall have the right, at
any time, to (i) make alterations or additions to, demolish all or any part of,
the Shopping Center (including, without limitation, the common areas);
(ii) build other buildings or improvements in or about the Shopping Center
(including, without limitation, the common areas); and (iii) convey to others or
withdraw portions of the Shopping Center (including, without limitation, the
common areas), provided that all of the foregoing actions meet governmental
codes.
     In the event Landlord improves, alters or modifies any portion of the
exterior facade (including without limitation the exterior walls, roof line,
soffit, fascia, signage, lighting, doors, windows, storefronts and adjacent
sidewalks) of the Premises or the Shopping Center (hereinafter the
“Renovation”), Landlord shall be entitled to replace Tenant’s storefront and
Tenant shall be responsible for replacing, at its sole cost and expense, and to
conform with new criteria adopted by Landlord as part of the Renovation, the
sign face or lettering identifying Tenant’s business. Landlord shall install
over the Premises a temporary sign banner on behalf of Tenant during the course
of Renovation. It may be necessary to erect scaffolds or other construction
equipment during any remodeling or other construction at the Shopping Center,
but access to the Premises shall not be denied. Nothing in this Paragraph 47 of
the Lease shall be construed as a representation that Landlord will be
remodeling the Shopping Center and Landlord is under no obligation to ever do
so.
48. FRANCHISE.
     If Tenant is a franchisee, Tenant shall provide Landlord with a copy of its
franchise agreement prior to Lease Commencement. Tenant shall notify Landlord if
it is declared in default under the franchise agreement and such default shall
be deemed a default under Paragraph 28 of this Lease.
49. INTENTIONALLY DELETED.
50. NO OPTION.
     The submission of this Lease for examination does not constitute a
reservation of or option for, the Premises, and this Lease shall become
effective only upon execution by all parties hereto and delivery of a fully
executed copy thereof to Landlord. Upon execution of this Lease by Tenant,
Landlord is granted an irrevocable option for fifteen (15) days to execute this
Lease within said period and thereafter return a fully executed copy to Tenant.

14



--------------------------------------------------------------------------------



 



51. AUTHORITY.
     Each of the persons executing this Lease on behalf of Tenant represents and
warrants that Tenant has complied with all applicable laws, rules and
governmental regulations relative to its right to do business in the Shopping
Center, that such entity has the full right and authority to enter into this
Lease, and that all persons signing on behalf of the Tenant were authorized to
do so by any and all necessary or appropriate actions.
     IN WITNESS WHEREOF, the parties hereto have executed this Lease Agreement
under their respective seals on the day and year first written above.
LANDLORD:
AF LIMITED PARTNERSHIP
(Tax I.D.# 52-1801823)

        By:  
NC Associates Corporation,
General Partner
   
 
By:  
/s/ Richard B. Toran
 [SEAL]    
 
   
Name: Richard B. Toran
Title: Vice President

TENANT:
OLD LINE BANK
(Tax I.D. #                     ).

        By:  
/s/ James W. Cornelsen
 [SEAL]    
 
   
Name: James W. Cornelsen
Title: President

15